EXHIBIT 10.11


Noble Corporation plc
Summary of Director Compensation


Annual Retainer. Noble Corporation plc, a company organized under the laws of
England and Wales, (the “Company”) pays each of its non-employee directors an
annual retainer of $50,000. Under the Noble Corporation plc 2017 Director
Omnibus Plan (the “Director Plan”), non-employee directors may elect to receive
up to all of the retainer in shares. The number of shares to be issued under the
plan in any particular quarter is generally determined using the average of the
reported high and low price of the shares on the NYSE on the date of the
applicable quarterly Board meeting.


Board Meeting Fees. In addition, the Company pays its non-employee directors a
Board and committee meeting fee of $2,000. The Company also reimburses directors
for travel, lodging and related expenses they may incur in attending Board and
committee meetings, and related activities in connection with the duties as
director.


Committee Fees. The chair of the audit committee and the compensation committee
receives an annual retainer of $20,000, and the chair of each other standing
Board committee receives an annual retainer of $10,000. The lead director also
receives an annual fee of $22,500.


Equity Compensation. Under the Director Plan, each annually-determined award of
a variable number of shares is made on a date selected by the Board, or if no
such date is selected by the Board, the date on which the Board action approving
such award is taken. The compensation committee has adopted a policy that all
awards made to directors under the Director Plan will include a one-year vesting
period. In addition, each award will be evidenced by a written agreement that
includes such terms and conditions not inconsistent with the terms and
conditions of the Director Plan as the Board considers appropriate in each case.






